F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                   OCT 2 1997
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                       Clerk

 JOSEPH E. PORTER,

           Plaintiff-Appellant,
                                                               No. 97-4022
 v.                                                      (D.C. No. 95-CV-538-C)
                                                            (District of Utah)
 JEFFREY T. STICKLEY,

           Defendant-Appellee.


                                  ORDER AND JUDGMENT*


Before BRORBY, EBEL and KELLY, Circuit Judges.



       Joseph Porter (“Porter”) brought suit under 42 U.S.C. § 1983 against his probation

officer, Jeffrey Stickley (“Stickley”), alleging that Stickley had violated Porter’s

constitutional rights by insisting that Porter remain employed during his probation and by

allowing a camera crew to film Porter’s arrest for probation violations. (R. 12.) The



       *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
district court granted Stickley summary judgment. (R. 46.) Porter appeals and seeks to

proceed in forma pauperis. We deny him permission to proceed in forma pauperis and

dismiss the appeal as frivolous.

       Below, the district judge referred the case to a magistrate judge for a report and

recommendation. (R. 6.) The magistrate judge recommended that Stickley’s motion for

summary judgment be granted. (R. 44 at 7.) The report and recommendation directed

parties to file objections to its findings and conclusions and warned that failure to do so

would constitute a waiver of issues on appeal. (R. 44 at 7-8.) Porter’s sole objection was

that the magistrate judge did not grant his motion for a default judgment (which Porter

filed after Stickley failed to reply to Porter’s response to Stickley’s motion for summary

judgment). (R. 45.) The district court found Porter’s objection meritless, adopted the

magistrate judge’s report and recommendation, and granted summary judgment for

Stickley. (R. 46.)

       “Failure of a plaintiff to object to a magistrate judge’s recommendations results in

a waiver of appellate review. This remains true for pro se litigants if the plaintiff was

properly informed of the consequences of his failure to object.” Fottler v. United States,

73 F.3d 1064, 1065 (10th Cir. 1996) (internal citations omitted). The report and

recommendation warned Porter that he must submit objections to preserve issues for

appeal. (R. 44 at 7-8.) Consequently, the only issue Porter preserved for appeal is

whether the court should have granted his motion for a default judgment. Given that the

District of Utah does not require a party moving for summary judgment to file a reply
brief opposing the non-movant’s response, see District of Utah Rule 202(b)(3), it was not

an abuse of discretion for the court to deny Porter’s motion.

       Porter’s appeal is frivolous. Thus, we DENY him permission to proceed in forma

pauperis and, pursuant to the provisions of 28 U.S.C. § 1915(e)(2)(B)(i) (1996),

DISMISS the appeal. This appeal counts as a “strike” pursuant to the Prison Litigation

Reform Act. See 28 U.S.C. § 1915(g) (1996).



       The mandate shall issue forthwith.

                                            ENTERED FOR THE COURT



                                            David M. Ebel
                                            Circuit Judge